Title: From George Washington to Ezekiel Cheever, 31 August 1778
From: Washington, George
To: Cheever, Ezekiel


          
            Sir
            Head Quarters White plains 31st Augt 1778
          
          I have information that there were a considerable number of Troops, on board the
            transports that went to the Eastward a few days ago, under the command of Genl Clinton
            and Lord Cornwallis. I have no doubt but the intent of this expedition was to have
            relieved Rhode Island, but when they find that, by the French Fleet being obliged to
            bear away to Boston to refit, the seige is raised, they may perhaps turn their force and
            views to some other object. The destruction of our Magazines of provision and military
            Stores is what they have aimed at thro’ the whole course of this War, and I should not
            therefore be surprised, should they attempt to destroy Spring feild by a Coup de Main.
            To guard against this as much as possible, I would have you turn your attention to the
            sound and if you hear with certainty that a Body of troops are landed upon the Coast of
            Connecticut, you will begin to remove your most valuable Stores back into the Country.
            You will observe, that I am speaking from my apprehensions of what may happen, and not
            from any intelligence that the enemy have such a design. You  will
            not therefore be alarmed by any vague reports, but settle a correspondence with some
            intellige⟨nt⟩ Gentlemen upon the Coast, who will give you such information as will
            justify you in beginning to remove the stores—You will keep this matter as much to
            yourself as the nature of the thing will admit. I am Sir Yr most obt Servt.
        